  Case: 1:20-cv-03378 Document #: 34 Filed: 10/27/20 Page 1 of 5 PageID #:1182



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


DAVID LECHUGA and SHAMSADIN              )
MUHAMMAD, on behalf of                   )
themselves and all similarly             )
situated employees,                      )
                                         )
     Plaintiffs,                         )
                                         )
     v.                                  )     No. 20 C 3378
                                         )
ELITE ENGINEERING, INC., et              )
al.,                                     )
                                         )
     Defendants                          )


                       Memorandum Opinion and Order

     The amended complaint in this case alleges that plaintiffs

are cable technicians who worked as de facto employees for Elite

Engineering but were not paid as required by the Fair Labor

Standards    Act    because     they   were   misclassified    as   independent

contractors. Plaintiffs seek to represent all similarly situated

individuals in a collective action under the FLSA as well as in a

class action under the laws of Missouri, New York, Ohio, and

Wisconsin.    Before       me   is   plaintiffs’   motion     for   conditional

certification of their federal claim, disclosure of putative class

members’    names    and    contact    information,   and     Court-authorized

notice pursuant to 29 U.S.C. § 216(b). The motion is granted for

the following reasons.
  Case: 1:20-cv-03378 Document #: 34 Filed: 10/27/20 Page 2 of 5 PageID #:1183



     The FLSA “gives employees the right to bring their FLSA claims

through a ‘collective action’ on behalf of themselves and other

‘similarly situated’ employees.” Alvarez v. City of Chicago, 605

F.3d 445, 448 (7th Cir. 2010). Because the statute does not

delineate collective action procedures, district courts have “wide

discretion to manage collective actions.” Id. at 449 (citing

Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989)).

Courts in this district employ a “two-step process” to decide

whether the suit should proceed as a collective action. Jirak v.

Abbott Labs., Inc., 566 F. Supp. 2d 845, 847 (N.D. Ill. 2008)

     The first step is conditional certification, “a mechanism

used by district courts to establish whether potential plaintiffs

in the FLSA collective action should be sent a notice of their

eligibility to participate and given the opportunity to opt in to

the collective action.” Ervin v. OS Rest. Servs., Inc., 632 F.3d

971, 974 (7th Cir. 2011). At the conditional certification stage,

plaintiffs   must    make   a   only   a   “modest    factual     showing”       to

demonstrate that they and other potential claimants “were victims

of a common policy or plan that violated the law.” Russell v. Ill.

Bell. Tel. Co., 575 F. Supp. 2d. 930, 933 (N.D. Ill. 2008).

Plaintiffs can satisfy this standard by offering “some evidence in

the form of affidavits, declarations, deposition testimony, or

other documents to support the allegations that other similarly

situated employees were subjected to a common policy that violated

                                       2
     Case: 1:20-cv-03378 Document #: 34 Filed: 10/27/20 Page 3 of 5 PageID #:1184



the law.” Lieberman v. Altounion Constr., Inc., No. 19-CV-0910,

2019    WL    6467321,      at    *2    (N.D.       Ill.   Dec.     2,    2019)      (citations

omitted).

       The theory of plaintiffs’ case is that defendants avoided

paying       them    overtime          wages     as     required         by    the     FLSA    by

misclassifying them--and other cable technicians who performed

similar       work--as      independent             contractors.         Plaintiffs         offer

declarations        in    which    they        state    that    they      and       other   cable

technicians were commonly assigned to work in excess of 40 hours

a week, but that they were paid on a “per piece” basis and did not

receive overtime compensation. They offer evidence of defendants’

common       practices      of    assigning,           scheduling,        monitoring,         and

supervising the work of cable technicians. Their declarations

attest to the many ways in which defendants exercised control over

the     cable    technicians’           work,       including       by    assigning         their

schedules and routes, the times they were required to log in and

out of defendants’ computer system, and the jobs they were to

perform. Additionally, plaintiffs state that defendants directed

and supervised the manner in which cable technicians performed

their work, including through written instructions, and warned

them of discipline that could result from their failure to perform

to    defendant’s        standards.       In    addition       to   their          declarations,

plaintiffs          offer        voluminous            transcripts            of     electronic

communications reflecting instructions from supervisors to cable

                                                3
    Case: 1:20-cv-03378 Document #: 34 Filed: 10/27/20 Page 4 of 5 PageID #:1185



technicians regarding these issues and others. These materials

amply suffice to suggest the existence of a common practice in

violation of the FLSA.1

        Defendants do not confront any of this evidence or offer any

basis for concluding that plaintiffs are not similarly situated to

other cable technicians who performed services for defendants.

Instead, defendants contest the merits of plaintiffs’ FLSA claim,

pointing to contracts that they assert establish business-to-

business relationships between Elite (or one of its subsidiaries)

and businesses owned by plaintiffs. At this stage, however, “[t]he

court    does    not   make    merits    determinations,      weigh    evidence,

determine credibility, or specifically consider opposing evidence

presented by a defendant.” Bergman v. Kindred Healthcare, Inc.,

949 F. Supp. 2d 852, 855–56 (N.D. Ill. 2013) 1992)).




1 Although the merits of plaintiffs’ FLSA claim are not at issue
at this stage, the substantive law provides a framework for
assessing the evidence offered to show that plaintiffs and
potential opt-ins are similarly situated. In Secretary of Labor,
U.S. Dep’t of Labor v. Lauritzen, 835 F.2d 1529, 1534 (7th Cir.
1987), the Seventh Circuit articulated a list of six factors courts
may use to evaluate the true nature of the parties’ relationship.
These are: “1)the nature and degree of the alleged employer’s
control as to the manner in which the work is to be performed; 2)
the alleged employee’s opportunity for profit or loss depending
upon his managerial skill; 3) the alleged employee’s investment in
equipment or materials required for his task, or his employment of
workers; 4) whether the service rendered requires a special skill;
5) the degree of permanency and duration of the working
relationship; [and] 6) the extent to which the service rendered is
an integral part of the alleged employer’s business.” Lauritzen,
835 F.2d at 1534-35.
                                         4
  Case: 1:20-cv-03378 Document #: 34 Filed: 10/27/20 Page 5 of 5 PageID #:1186



     For   the   foregoing     reasons,     I     conclude    that   conditional

certification of plaintiffs’ FLSA claim is warranted. And because

defendants offer no response at all to plaintiffs’ request for an

order:   a)   compelling     defendants      to    identify    to    plaintiffs’

counsel,   within   fourteen     days,     all    of   the   cable   technicians

defendants classified as independent contractors in the past three

years; and b) directing issuance of class notice in the form of

“Exhibit E” to their motion, it is so ordered.



                                            ENTER ORDER:




                                    _____________________________
                                           Elaine E. Bucklo
                                     United States District Judge

Dated: October 27, 2020




                                       5
